Citation Nr: 1611821	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee. 
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected chondromalacia patella with osteoarthritis of the left knee, degenerative joint disease of the right knee, depression, and diabetes mellitus. 

3.  Entitlement to a rating in excess of 50 percent for depression.

4.  Entitlement to a rating in excess of 20 percent for chondromalacia patella of the left knee with osteoarthritis.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1979 to July 1985. 

The matters of entitlement to service connection for diabetes mellitus and erectile dysfunction come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction over the claim has since been transferred to the RO in St. Paul, Minnesota.  In May 2011 and February 2015, the Board remanded the matters for additional development. 

The remaining matters come before the Board on appeal from a rating decision issued in July 2015 by the St. Paul RO.  While the Veteran entered a notice of disagreement in August 2015, a statement of the case has not yet been issued.  Therefore, these matters are addressed herein for the sole purpose of providing a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2010, the Veteran and his spouse testified regarding the issues of entitlement to service connection for diabetes mellitus and erectile dysfunction at a Board hearing before the undersigned Veterans Law Judge sitting at the Little Rock RO.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, yet another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for diabetes mellitus and erectile dysfunction so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Veteran asserts that his diabetes mellitus is either directly related to his military service, or is secondary to his service-connected chondromalacia patella with osteoarthritis of the left knee and degenerative joint disease of the right knee.  In May 2011, the Board remanded the case in order to afford the Veteran a VA examination to determine whether it is at least as likely as not that his diabetes mellitus is etiologically related to his military service, or is caused or aggravated by his service-connected bilateral knee disabilities.  In this regard, the VA examiner was specifically directed to consider the Veteran's contentions that such disorders precluded sufficient exercise and, thus, caused or aggravated his diabetes mellitus.

The Veteran was afforded a VA examination in June 2011, at which time the VA examiner noted that there was no evidence that he had diabetes mellitus during service and was not diagnosed within one year of discharge; therefore, he opined, the Veteran's diabetes mellitus was not related to his military service.  The examiner also stated that he did not know of any objective data that stated that arthritis of the knee or any type of knee complaints caused Type 2 diabetes mellitus.  Therefore, he concluded that the Veteran's service-connected bilateral knee disabilities did not cause his diabetes mellitus.  The examiner also stated that medical evidence showed that diet, exercise, and medications would help control diabetes mellitus, since the Veteran's weight problem contributed to this.  Thus, he opined that the Veteran's bilateral knee condition did not aggravate his diabetes mellitus. 

However, as relevant to the secondary aspect of the Veteran's claim, the examiner did not specifically address or consider the Veteran's contentions that such disorders preclude sufficient exercise and, thus, caused or aggravated his diabetes mellitus.  Therefore, in the February 2015, the Board requested an addendum opinion addressing such contention.

In the resulting April 2015 addendum opinion, the VA examiner who provided the June 2011 examination opined again that there was no evidence of diabetes mellitus in service, or within one year of service.  As for the question of secondary service connection for diabetes mellitus, as due to the Veteran's service-connected knee conditions, the examiner concluded that it was less likely than not that there was a relationship, citing to a lack of repeated peer-reviewed studies relating a cause and effect between such disorders as support.  However, in response to the question concerning the Veteran's contention that his diabetes mellitus was caused or aggravated by his inability to exercise due to his service-connected knee conditions, the examiner noted that recent peer reviewed studies concerning weight gain have shown that exercise's effect on weight loss or gain is not significant and the major contributing factor is caloric intake.  However, the examiner did not address whether, in this specific Veteran's case, his lack of exercise as a result of his bilateral knee disabilities caused or aggravated his diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, the Board finds that an addendum opinion is necessary, preferably by a different VA medical professional, in order to ensure compliance with the Board's remand orders and to obtain a VA opinion which fully addresses the entirety of the Veteran's service connection claim. 

Regarding the Veteran's erectile dysfunction, he alleges that such is either directly related to service or is caused or aggravated by his service-connected bilateral knee disabilities and depression, to include the medications taken for such disabilities.

In May 2011, the Board remanded the Veteran's claim in order to obtain an opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected depression, to include any medications taken for such disability.  Thereafter, in June 2011, VA mental health examiner stated that the medications taken for depression are not commonly associated with erectile difficulties.  Additionally, a separate June 2011 VA examiner evaluated the Veteran's physical disabilities, and determined that the Veteran had had erectile dysfunction for almost 20 years, along with a long history of hypertension and obesity, and, due to these factors, it was more likely than not related to his hypertension and obesity.  He stated that he did not know of objective data that stated that knee arthritis or other knee problems caused erectile dysfunction, and that it would be mere speculation to comment on aggravation of his erectile dysfunction.  

As the June 2011 examination report did not directly addresses the Veteran's contentions as to the effect of his inability to exercise and that of his medication, an addendum opinion was requested in the Board's February 2015 remand.  The examiner was specifically asked to offer an opinion as to whether the medications taken for the Veteran's bilateral knees caused or aggravated his erectile dysfunction.
In an April 2015 addendum, the June 2011 examiner indicated again that there was no evidence of erectile dysfunction in service, or within one year of service, and that it was first noted in the early 2000's.  The examiner further opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected condition, again citing to a lack of repeated peer-reviewed studies relating a cause and effect between such disorders as support.  He further noted that erectile dysfunction was noted in the early 2000's, which was many years prior to the diagnosis of diabetes mellitus.  The examiner also stated that erectile dysfunction will naturally progress in severity, but as VA treatment records revealed that he continued to refill his Sidenafil, the examiner found that the Veteran's erectile dysfunction has not been aggravated by his service-connected bilateral knee disabilities.  However, without further rationale, the Board is unclear as to the significance of the fact that the Veteran has continued to refill his Sidenafil.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Barr, supra.  Therefore, the Board finds that an addendum opinion is necessary, preferably by a different VA medical professional, in order to ensure compliance with the Board's remand orders and to obtain a VA opinion which fully addresses the entirety of the Veteran's claim.

Finally, the Board notes that a rating decision issued by the AOJ in July 2015 denied an increased rating for depression, chondromalacia patella of the left knee with osteoarthritis, and degenerative joint disease of the right knee, and entitlement to a TDIU.  Thereafter, in August 2015, the Veteran entered a notice of disagreement as to the denial of these four issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to a rating in excess of 50 percent depression; a rating in excess of 20 percent for chondromalacia patella of the left knee with osteoarthritis, and a rating in excess of 10 percent for degenerative joint disease of the right knee; and entitlement to TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran's record should be provided to an appropriate VA medical professional other than the June 2011/April 2015 VA examiner, for purposes of review and to provide the below requested opinion regarding the etiology of the Veteran's diabetes mellitus and erectile dysfunction.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

a) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus disorder is caused or aggravated by his service-connected chondromalacia patella with osteoarthritis of the left knee and/or degenerative joint disease of the right knee. In rendering such opinion, the examiner must consider and discuss the Veteran's contentions that his service-connected bilateral knee disabilities preclude sufficient exercise. 

b) The examiner should offer an opinion as to whether the Veteran's erectile dysfunction is at least as likely as not caused or aggravated by his service-connected degenerative joint disease of the right knee and/or service-connected chondromalacia patella with osteoarthritis of the left knee, and depression, to include the medications taken for these disabilities. 

Both causation and aggravation must be discussed.  The examiner should provide a clear and detailed rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

